Order of disposition, Family Court, Bronx County (Robert R. Reed, J.), entered on or about June 23, 2008, which adjudicated appellant a juvenile delinquent, upon her admission that she committed an act which, if committed by an adult, would constitute the crime of attempted assault in the third degree, and placed her on probation for a period of 12 months, unanimously affirmed, without costs.
The court properly exercised its discretion in adjudicating appellant a juvenile delinquent and placing her on probation for a period of 12 months. This was the least restrictive alternative consistent with her needs in light of, among other things, the violent nature of the offense, her significant truancy, her involvement with drugs and the recommendation contained in the probation report. The court properly concluded that appellant was in need of supervision and treatment for a longer period than six months, which would have been the maximum period available under an adjournment in contemplation of dismissal (see e.g. Matter of Antonio C., 294 AD2d 123 [2002]). Concur—Mazzarelli, J.E, Friedman, Moskowitz and Acosta, JJ.